     Sarah Shapero (Bar No. 281748)
 1   SHAPERO LAW FIRM
 2   One Market, Spear Tower, 36th Floor
     San Francisco, California 94105
 3   Telephone: (415) 293-7995
     Facsimile: (415) 358-4116
 4
     Attorney for Plaintiff,
 5   MARY GRACE PURGANAN
 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9

10
      MARY GRACE PURGANAN, on behalf of                    Case No.: 4:18-cv-03102-HSG
11
      herself and as trustee of the Purganan Trust;
12                                                         PLAINTIFF’S MOTION TO APPEAR
                     Plaintiff,                            TELEPHONICALLY; ORDER
13
                                                           Date: March 12, 2019
             v.                                            Time: 2:00 pm
14
                                                           Ctrm: 2, 4th Floor
      WELLS FARGO BANK, N.A., a business
15
      entity; and DOES 1-50, inclusive                     Complaint Filed: April 23, 2018
16
                   Defendant
17

18

19

20

21

22

23

24

25

26

27

28
                                                       1
                                   PLAINTIFF’S MOTION TO APPEAR TELEPHONICALLY
 1          TO THE CLERK OF THE COURT AND THE HONORABLE RICHARD SEEBORG:

 2          Counsel for Plaintiff MARY GRACE PURGANAN (“Plaintiff”) hereby respectfully

 3   requests permission to appear telephonically at the Case Management Conference currently

 4   scheduled before this Court for March 12, 2019 at 2:00 p.m.

 5          The Grounds for this request are as follows:

 6          1.     Counsel for Plaintiff is located in San Francisco, California; and

 7          2.     An appearance by telephone will save considerable legal fees and costs.

 8

 9   DATED: March 8, 2019                         Respectfully submitted,
10
                                                  SHAPERO LAW FIRM
11

12                                                /s/ Sarah Shapero
                                                  Sarah Shapero, Esq.
13                                                Attorney for Plaintiff
                                                  MARY GRACE PURGANAN
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
                                  PLAINTIFF’S MOTION TO APPEAR TELEPHONICALLY
 1
                                                ORDER
 2
            The Court, having read and considered Plaintiff’s Request to Appear by telephone at the
 3
     Case Management Conference currently scheduled before this Court for March 12, 2019 at 2:00
 4
     p.m, and good cause appearing, finds:
 5
            Plaintiff’s Request for a Telephonic Appearance is DENIED.
 6
     Dated: March 11, 2019                                      ________________________
 7
                                                                Hon. Haywood S. Gilliam, Jr.
 8                                                              U.S. District Court Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
                                 PLAINTIFF’S MOTION TO APPEAR TELEPHONICALLY
